Case 0:19-cv-62803-KMW Document 25 Entered on FLSD Docket 03/26/2021 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                             Case No. 19-62803-CIV-WILLIAMS

  SEDRINE KENYA N. CATERSON,

        Plaintiff,
  vs.

  TRAVEL RESOURCE VACATION CLUB INC., et al.

        Defendants.
                                /

                                           ORDER

        THIS MATTER is before the Court on Magistrate Judge Alicia O. Valle’s report and

  recommendation (the “Report”) (DE 24) on Plaintiff’s motion for default judgment against

  Defendants Travel Resource Vacation Inc. and Lawrence Gibbons, Jr. (DE 19). No

  objections to the Report were filed and the time to do so has now passed. Accordingly,

  upon an independent review of the Report, the record, and applicable case law, it is

  ORDERED AND ADJUDGED as follows:

        1. The conclusions in the Report (DE 24) are AFFIRMED AND ADOPTED.

        2. Plaintiff’s motion for default judgment (DE 19) is GRANTED.

        3. Judgment is entered against Defendants Travel Resource Vacation Inc. and

            Lawrence Gibbons, Jr. and in favor of Plaintiff Sedrine Kenya N. Caterson in

            the amount of $ 685.26, plus interest, for which Defendants are jointly and

            severally liable.

        4. This case is CLOSED. However, the Court will retain jurisdiction to adjudicate

            Plaintiff’s motion for attorneys’ fees and costs. Plaintiff shall file a motion for

            attorneys’ fees and costs within thirty (30) days of this order.
Case 0:19-cv-62803-KMW Document 25 Entered on FLSD Docket 03/26/2021 Page 2 of 2




          DONE AND ORDERED in Chambers in Miami, Florida, this 25th day of March,

  2021.




                                         2
